In an action to recover damages for negligence resulting in death, judgment in favor of the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The evidence adduced on the trial does not show any actionable negligence on the part of the defendant, City of Hew York. (McGhivrk v. City of New York, 285 H. Y. 596; Boberts v. Town of Eaton, 238 H. Y. 420; Best v. State of New York, 236 H. Y. 662.) Close, P. J., Hagarty, CarsWell, Johnston and Lewis, JJ., concur.